Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the complaint in this libel action because, as a matter of law, the article was not of and concerning either the individual or the corporate plaintiff (see, Carlucci v Poughkeep*1041sie Newspapers, 57 NY2d 883, 885; Allen v Gordon, 86 AD2d 514, affd 56 NY2d 780). The reading public that was acquainted with plaintiffs and the subject of the article could not take the article, which never mentioned either plaintiff by name, to be "of and concerning” them (Carlucci v Poughkeepsie Newspapers, supra, at 885). In view of our determination, we do not address the parties’ remaining contentions. (Appeal from Order and Judgment of Supreme Court, Monroe County, Affronti, J. — Dismiss Complaint.) Present — Callahan, J. P., Pine, Lawton, Boehm and Davis, JJ.